Citation Nr: 1415807	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO. 09-31 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for bilateral tinnitus.

2. Entitlement to service connection for frostbite of the right hand.

3. Entitlement to service connection for frostbite of the left hand.

4. Entitlement to service connection for a bilateral knee disability.

5. Entitlement to service connection for a low back disability, to include lumbosacral disc bulge.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1960 to September 1963, with additional service in the National Guard.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. In that decision, the RO denied service connection for all issues currently on appeal.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

This appeal was processed using the Virtual VA paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office. VA will notify the appellant if further action is required. 


REMAND

In his August 2009 substantive appeal, the Veteran indicated he wanted a Travel Board hearing before a Veterans Law Judge. The Veteran did not appear at his initial hearing due to a medical emergency. A second hearing was scheduled for April 2014, but was postponed as the Veteran is in the process of changing representation. The Veteran has been rescheduled for a September 2014 Travel Board hearing at the Seattle RO. There is no evidence associated with the file indicating that the Veteran has withdrawn his request for a hearing. As such, the Board finds it must remand the claim to the Seattle RO so the Veteran can be given the opportunity to attend his scheduled Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be provided proper notice of and given the opportunity to appear for his scheduled September 2014 Travel Board hearing.

After the Veteran has been afforded the opportunity to appear at the hearing, further adjudicatory action need not be taken, and the claims folder should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013).

